Title: From Thomas Jefferson to Littleton W. Tazewell, 18 March 1807
From: Jefferson, Thomas
To: Tazewell, Littleton W.


                        
                            Dear Sir
                            
                            Washington Mar. 18. 07.
                        
                        In my letter of the 13th. I informed you I expected my tobacco was arrived or arriving at Richmond, and that
                            I would direct mr Jefferson to raise 1000. D. out of the first of it which should come to hand. I have just recieved a
                            letter from him informing me it is not yet come down. my orders & the promises of my manager were such that I still hope
                            a sufficiency will be down in time, as a single boat load would raise that sum. yet I have thought it my duty to state the
                            circumstance to you, as it is absolutely my only resource for making the paiment you desire: and I think it will not fail.
                            Accept my salutations & assurances of great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    